UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 13, 2017 Date of Report (Date of earliest event reported) Windtree Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 000-26422 94-3171943 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 2600 Kelly Road, Suite 100 Warrington, Pennsylvania 18976 (Address of principal executive offices) (215) 488-9300 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On July 13, 2017, Windtree Therapeutics, Inc. (the “Company”) implemented a reduction in its workforce by 20 employees, representing approximately 42% of its total workforce, from 48 to 28 employees. The reduction is across all functions of the Company. Affected employees are eligible for certain severance and other benefits. In addition, the Company expects to record a one-time charge of approximately $0.2 million in the third quarter of 2017. Cautionary Note Regarding Forward-looking Statements: To the extent that statements in this Current Report on Form 8-K are not strictly historical, including statements as to business strategy, outlook, objectives, future milestones, plans, intentions, goals, future financial conditions, future collaboration agreements, the success of the Company’s product development or otherwise as to future events, such statements are forward-looking, and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The forward-looking statements contained in this Current Report are subject to certain risks and uncertainties that could cause actual results to differ materially from the statements made. Such risks and others are further described in the Company's filings with the Securities and Exchange Commission including the most recent reports on Forms 10-K, 10-Q and 8-K, and any amendments thereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Windtree Therapeutics, Inc. By: /s/ Craig Fraser Name:Craig Fraser Title:President and Chief Executive Officer Date:July 17, 2017
